Exhibit 99.1 NEWS RELEASE HECLA REPORTS 4.2 MILLION OUNCES OF SILVER AND 62,965OUNCES OF GOLD PRODUCTION Increased estimated 2016 silver production to 15.75 million ounces and estimated gold production to 233,000 ounces FOR IMMEDIATE RELEASE July 11, 2016 COEUR D'ALENE, IDAHO Hecla Mining Company (NYSE:HL) today announced preliminary silver and gold production results¹ for the second quarter of 2016. SECOND QUARTER 2016 HIGHLIGHTS (compared to Q2 2015) ● Silver production of 4,241,338 ounces, a 71.2% increase. ● Gold production of 62,965 ounces, a 40.9% increase. ● Silver equivalent production of 11,813,131 ounces, a 38.4% increase.2 ● Lead production increased 9.1% and zinc production increased 3.5%. ● Increased silver production estimate for 2016 to 15.75 million ounces, a 5% increase. ● Increased gold production estimate for 2016 to 233,000 ounces, a 13% increase. ● Increased silver equivalent production estimate for 2016 to 44 million ounces, a 7% increase.3 ● Cash, cash equivalents and short term investments of approximately $157 million at 06/30/16, an increase of about $23 million over 03/31/16. “Our strategy of accelerating growth has silver and gold production up 71% and 41% over last year just as prices are starting to rise,” said Phillips S. Baker, Jr., Hecla’s President and CEO. “With increased production and higher prices we are generating free cash flow and have more cash than when we started the year. Our increasing production outlook puts Hecla on track for another record setting year of silver production.” See cautionary statement regarding preliminary statements at the end of this release. Silver equivalent calculation based on the following prices: $14.83 for Ag, $1,181 for Au, $0.79 for Pb, and $0.76 for Zn Future expectations of silver equivalent based on the following prices: Au $1,150/oz, Ag $15/oz, Zn $0.75/lb, Pb $0.80/lb. Hecla Mining Company ● 1-800-432-5291 ● hmc-info@hecla-mining.com 1 Greens Creek At the Greens Creek mine, 2,117,024 ounces of silver were produced in the second quarter of 2016, a 14.1% increase over the 1,856,125 ounces produced in the prior year period, and 11,528 ounces of gold were produced, 16.2% lower than the 13,753 ounces in the prior year period. Increased silver production resulted from higher grades, as well as slightly higher production. Silver production is now estimated to be 8.3 million ounces and gold production slightly higher at 53,000 ounces for 2016. The mill operated at an average of 2,235tons per day (tpd) in the second quarter. Lucky Friday At the Lucky Friday mine, 857,542 ounces of silver were produced in the second quarter, 39.8% higher than the 613,474 ounces produced in the prior year period. The increase in silver production was due to higher grades in the current period and ventilation repairs made in the prior year period. Estimated silver production remains at 3.1 million ounces for 2016. The mill operated at an average of 745 tpd in the second quarter. The focus of the #4 Shaft Project, having reached its final depth of 8,600 feet below surface in early May, is on equipping the shaft with steel sets, guides, skip loading facilities and electrical infrastructure, with the goal of the shaft being fully operational in the fourth quarter of this year, and to beginning the lateral development necessary to provide access to higher-grade material. Casa Berardi At the Casa Berardi mine, 41,954 ounces of gold were produced in the second quarter, 35.6% higher than the 30,939 ounces produced in the prior year period. The higher gold production was principally the result of higher grades. Gold production is now estimated to be 145,000 ounces for 2016 (surface and underground). The mill operated at an average of 2,398 tpd in the second quarter. The East Mine Crown Pillar (EMCP) pit excavation has exposed the vein closer to surface than expected; processing of EMCP ore is estimated to begin in the third quarter. The EMCP pit is expected to add 5,000 ounces of gold production in 2016. San Sebastian At the San Sebastian mine, 1,258,104 ounces of silver and 9,483 ounces of gold were produced in the second quarter. Production of both silver and gold was strong in the second quarter due to the prevalence of high-grade material from the East Francine Pit. Silver production is now estimated to be 4.35 million ounces, and gold production to be 35,000 ounces for 2016. The mill operated at an average of 411 tpd in the second quarter. Hecla Mining Company ● 1-800-432-5291 ● hmc-info@hecla-mining.com 2 PRODUCTION SUMMARY Second Quarter Ended June 30, 2016 June 30, 2015 PRODUCTION Increase/(Decrease) Silver 4,241,338 oz. 2,477,150 oz. 71.2% Gold 62,965 oz. 44,692 oz. 40.9% Lead 10,391 tons 9,525 tons 9.1% Zinc 18,132 tons 17,515 tons 3.5% Greens Creek (Silver) 2,117,024 oz. 1,856,125 oz. 14.1% Greens Creek (Gold) 11,528 oz. 13,753 oz. (16.2 %) Lucky Friday 857,542 silver oz. 613,474 silver oz. 39.8% Casa Berardi 41,954 gold oz. 30,939 gold oz. 35.6% San Sebastian (Silver) 1,258,104 oz. 1 San Sebastian (Gold) 9,483 oz. 1 (1) San Sebastian produced its first doré on December 22, 2015. Hecla expects to report second quarter 2016 financial results on August 4, 2016. ABOUT HECLA Founded in 1891, Hecla Mining Company (
